Citation Nr: 1202887	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-46 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for neck pain.


REPRESENTATION

Veteran represented by:	Kurt P. Leffler, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from February 1981 to June 1989.  

These claims come before the Board of Veterans' Appeals on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

The RO in Atlanta, Georgia certified this appeal to the Board for appellate review.

In May 2009, the Board remanded these claims to the RO for additional action.  For the reasons that follow, the Board again REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Prior to adjudication of the claims in appellate status, additional development is required.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, examinations in support of the claims for service connection for back and neck pain are necessary.  Private post-service medical documents of record confirm that the Veteran has back and neck disabilities manifested, in part, by pain, which have been variously diagnosed, including as osteoarthritis of the lumbar spine and degenerative joint disease of the lumbar and cervical spine.  According to a January 2005 written statement from the Veteran, this pain first manifested during service when the Veteran was a fighter pilot manning high performance jets.  These jets, particularly the F-16s, were capable of sustaining high G forces.  Allegedly, in this capacity, when executing the maneuvers necessary to be a proficient pilot, the Veteran experienced pain in his neck and back.  The Veteran contends that, due to youth, he recovered from these bouts of pain; however, thereafter, throughout the years, the pain escalated, eventually necessitating medical attention in 2000 (approximately eleven years after his discharge from service).  

The Veteran's service treatment records somewhat support the Veteran's contentions as they include a complaint of back pain.  Regardless, the Veteran is competent to report and describe back and neck pain as pain is capable of lay observation.  The Veteran's statements thus represent evidence of continuity of lay-observable back and neck symptomatology.  To date, however, VA has not obtained a medical opinion as to whether any current back and neck disability was incurred in or aggravated by service.  

This case is REMANDED for the actions that follow.

1.  Arrange for the Veteran to undergo a VA examination in support of his claims for service connection for back and neck pain.  Ensure that the examiner reviews the claims folder in conjunction with the examination.  Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service, including, in part, back and neck pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) record in detail the Veteran's history of in-service and post-service back and neck complaints; 

b) diagnose any back and neck disability shown to exist; 

c) opine whether any such disability is at least as likely as not etiologically related to the Veteran's period of active service, including reported observable back and neck symptoms and/or documented back complaints; 

d) provide detailed rationale, with specific references to the record, for the opinion expressed; and

e) if the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Thereafter, readjudicate the claims.  If either benefit sought on appeal remains denied, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


